Citation Nr: 0941862	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  02-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from May 
1975 to April 1978, and with the U.S. Navy from September 
1979 to October 1983.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the Veteran's appeal for further action by 
the originating agency in January 2005, February 2007, and 
August 2008.  The case is back before the Board for further 
appellate action.

In an October 2000 statement, the Veteran reported that he 
was unemployable due to PTSD.  Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the Veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  The Veteran is not currently 
service-connected for any disability, but he has alleged 
unemployability; and the claim is therefore referred to the 
RO for the appropriate action.  


FINDING OF FACT

The Veteran did not engage in combat with the enemy and does 
not have PTSD as a result of an in-service stressor for which 
there is credible supporting evidence.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Recitation of Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred (unless the evidence 
shows that the Veteran engaged in combat and the claimed 
stressor is related to combat).  38 C.F.R. § 3.304(f) (2009).

In October 2000, the Veteran reported that he had received 
group therapy from Dr. Winston R. Bass at U.V.O.A. from 1991 
to the present.  In support of his claim, the Veteran has 
submitted a January 2002 statement on United Veterans of 
America letterhead from Barry Allen Krupkin, SNC, Ph.D., in 
which he reported that the Veteran had attended monthly group 
therapy for PTSD, and that his traumatic experience had been 
removing Palestine Liberation Organization (PLO) personnel 
from Beirut and witnessing dead people and many body parts, 
grave registration, and exposure to hostile gunfire.  
Although this statement suggests that someone may have 
diagnosed the Veteran with PTSD on the basis of his 
participation in the evacuation of PLO from Beirut, the 
Veteran has not authorized VA to obtain the records of this 
treatment, as noted below.  Moreover, the Board notes that VA 
treatment records document that PTSD screening was negative 
in April 2004, May 2005, November 2005, and February 2007.

Although the record supports a conclusion that the Veteran 
was aboard the USS Hermitage during the evacuation of PLO 
from Beirut from August 16 to September 10, 1982, the 
Veteran's statements concerning his allege stressor event(s) 
have not been verified.  The Veteran has reported a 
combination of combat and non-combat stressors.  He contends 
that while serving aboard the USS Hermitage, he participated 
in the removal of enemy PLO members from Beirut, Lebanon and 
was exposed to hostile gun fire.  He also contends that he 
saw many dead bodies and was involved in the grave registry 
for the deceased following the evacuation mission.  In his 
October 2000 statement, he reported that while removing PLO 
from Beirut he was under small arms fire and saw the dead and 
"blownup."  Also, in his October 2002 appeal, he reported 
that while serving aboard the Hermitage in Beirut, he had 
witnessed dead, body parts, and faces blown off, and had 
assisted in body bagging.

The Veteran has not provided any specific dates for his 
claimed stressors and has only reported that they occurred 
during his service aboard the USS Hermitage.  In June 2009, 
the RO determined that the record lacked sufficient 
information to allow for corroboration of the Veteran's 
stressors by the U.S. Army and Joint Services Records 
Research Center (JSRRC).  In addition, the Veteran has not 
provided any lay evidence to corroborate his claimed 
stressors.  

Service personnel records establish that the Veteran served 
aboard the USS Hermitage from January 1982 to October 1983.  
He received a Navy Unit Commendation in September 1982 for 
his participation in a peacekeeping mission in Lebanon.  The 
Commendation citation states that during the period from 
August 16 to September 10, 1982, the Veteran's unit 
participated in the evacuation of PLO and Syrian combatants 
from Beirut without incident or casualty.  While service with 
the Hermitage, the Veteran was also awarded the Humanitarian 
Service Medal (Lebanon) (June 22 to 25, 1982) and the Navy 
Expeditionary medal (August 22 to September 10, 1982 and 
September 22 to November 2, 1982).  

In support of his claim, the Veteran has submitted portions 
of internet articles discussing the history of the USS 
Hermitage and U.S. Marines operations in Lebanon.  These 
articles indicate that the USS Hermitage was involved in two 
evacuation missions in Lebanon; first, the evacuation of 181 
civilians from Juniyah, Lebanon in June 1982, and, second, 
the evacuation of PLO from Beirut from August 25 to September 
10, 1982.  This material makes several references to the PLO 
firing weapons wildly in the air.  It does not, however, 
refer to firing on U.S. forces.  It also does not refer to 
casualties or fatalities.

Although service records confirm that the Veteran served 
aboard the USS Hermitage at the time of its June and August 
1982 evacuation missions, the record does not establish the 
Veteran's participation in combat.  The United States Court 
of Appeals of Veterans Claims (Court) has held that receiving 
enemy fire can constitute participation in combat, but in 
this case, the evidence does not verify that the Veteran or 
his unit were exposed to enemy fire.  See Sizemore v. 
Principi, 18 Vet. App. 264 (2004); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (Veteran's unit records 
objectively corroborated claim of rocket attacks in Vietnam 
with independent descriptions of rocket attacks experienced 
by the Veteran's unit as a whole).  

The internet articles submitted by the Veteran indicate that 
the August 1982 evacuation of PLO combatants was accompanied 
by some arms fire, however, this was directed upwards outside 
the port and not at the participating vessels.  The Veteran 
has also not received any medals indicating participation in 
combat.  Furthermore, the description accompanying his 
September 1982 Navy Commendation specifically states that the 
August 1982 Beirut evacuation was conducted without incident 
and with no casualties.   Therefore, the Board cannot 
conclude that the Veteran engaged in combat.

When a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

With respect to the Veteran's reported non-combat stressors 
that he witnessed dead bodies and assisted in the grave 
registry of the deceased, the record is wholly negative for 
corroborative evidence.  In fact, the September 1982 Navy 
Commendation refutes the Veteran's contentions, as it notes 
there were no causalities during the August 1982 evacuation.  

As the evidence does not establish the Veteran's 
participation in combat and there is no evidence to support 
his contentions regarding his non-combat stressors, the claim 
for PTSD must be denied.

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  

The Duty to Notify 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In letters issued in April 2001 and March 2004, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection.  He was also notified of 
the disability-rating and effective-date elements of the 
claim, as required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim), by a May 2006 letter.  

While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
July 2009 SSOC, and any timing deficiency has been remedied.

The Duty to Assist

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from various 
federal agencies.   While the Veteran has reported undergoing 
private therapy for PTSD since 1991, he has never authorized 
VA to obtain records of this treatment.  Letters mailed in 
April 2001, November 2002, March 2004, February 2005, and 
January 2009 requesting that the Veteran provide medical 
releases for these records received no response.  

The Court has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of Veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
It is clear from the above that VA has done its utmost to 
develop the claim and obtain records of private treatment 
referenced by the Veteran.  Any failure to develop this claim 
rests with the Veteran himself.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  


While the Veteran has not been examined by VA, the Board 
finds that such an examination is unnecessary in this case.  
Dr. Krupkin's statement refers to the Veteran's participating 
in group therapy for PTSD, and both Dr. Krupkin and the 
Veteran have referred to uncorroborated events in service in 
reference to the PTSD claim.  A medical examination would not 
provide probative evidence regarding the occurrence of the 
Veteran's reported stressors, and a VA examination is 
therefore not required by the duty to assist. 

The Board finds that VA has complied with its notification 
and assistance duties.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


